 Case 2:18-cv-08048-SVW-JC Document 107 Filed 11/11/19 Page 1 of 1 Page ID #:3904


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:18-cv-08048-SVW-JC                                          Date    November 11, 2019
 Title             Vernon Unsworth v. Elon Musk




 Present: The Honorable          Jacqueline Chooljian, United States Magistrate Judge
                  Kerri Hays                                   None                             None
                 Deputy Clerk                        Court Reporter / Recorder                 Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             none                                                 none
 Proceedings:                  (IN CHAMBERS)

                               ORDER VACATING HEARING ON MOTIONS TO COMPEL
                               (DOCKET NOS. 84, 86)

       In light of plaintiff’s filing of a Notice of Withdrawal of Plaintiff’s First and Second Motions to
Compel this date, the previously scheduled November 12, 2019 hearing thereon is vacated. No
appearance by counsel is necessary.1




         1
        While the Court always welcomes resolution of matters without court intervention, the Court
would greatly appreciate it if, in the future, counsel exhausted their efforts to do so before the eve of the
hearing date so as to minimize the unnecessary – and here not insignificant – expenditure of the Court’s
time and resources.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
